COYTE, Judge.
Third-party-defendant, Mission Denver Co., appeals the judgment of the trial court finding it liable to third-party plaintiff, James R. Pierson, Jr., in the amount of $8,522.94 which is the amount of the judgment entered in favor of plaintiff, United Bank of Denver, against defendant Pierson. We affirm.
The sole issue on appeal is whether the evidence supports the judgment of the trial court. The facts in this case support the findings of the trial court which are therefore binding on us on appeal. Linley v. Hanson, 173 Colo. 239, 477 P.2d 453 (1970). The facts found by the trial court support the conclusion of the court that at the time Pierson executed the lease, he was acting as an agent for Mission Denver Co. as well as the conclusion that the company ratified and accepted the benefits of the lease.
Since this appeal involves only factual determinations and it is not argued that there was no evidence to support them, we deem it frivolous and, in accordance with C.A.R. 38, award damages in the amount of $500 and double costs to appellee.
Judgment affirmed.
PIERCE and KELLY, JJ., concur.